Citation Nr: 0104915	
Decision Date: 02/16/01    Archive Date: 02/20/01	

DOCKET NO.  99-20 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the right knee.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Denver, 
Colorado.

A review of the record shows that service connection for 
residuals of a gunshot wound of the right knee was granted in 
a rating action in September 1989. This grant was based on 
the veteran's account of being wounded in Vietnam and the 
report of a May 1989 VA examination which described residuals 
of a right knee gunshot wound. Service medical records, 
however, make no mention of a right knee gunshot wound, and 
as discussed below in greater detail, the evidence clearly 
demonstrates that the veteran never served in Vietnam. The RO 
is invited to take whatever action is deemed appropriate with 
respect to action taken in September 1989.


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder.

2.  The veteran's service-connected residuals of a gunshot 
wound to the right knee are currently productive of no more 
than moderate impairment of Muscle Group XIV, that is, the 
anterior thigh muscle group. 




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.304(f) (2000).  

2.  An increased evaluation for the service-connected 
residuals of a gunshot wound to the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 
Part 4, Code 5314 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service administrative records indicate that, while in 
service, the veteran served at Fort Polk, Louisiana, and with 
the United States Army in Germany.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of post-
traumatic stress disorder.  At the time of the veteran's 
service separation examination in January 1970, a psychiatric 
evaluation was within normal limits and no pertinent 
diagnosis was noted.  

During the course of a Department of Veterans Affairs (VA) 
medical examination in May 1989, the veteran gave a history 
of "gastrointestinal problems" in service.  Reportedly, at 
that time, the veteran was under "considerable war stress," 
having lost several of his friends in Vietnam.  According to 
the veteran, this was not "an ongoing problem," and had 
required neither psychiatric evaluation nor therapy, either 
at that time, or on subsequent occasions.  

Regarding the veteran's gunshot wound, he commented that, 
while in service, he had sustained a bullet wound just below 
his right knee joint posteriorly, which required surgical 
debridement and removal of the bullet.  According to the 
veteran, this occurred when he was "shot down in a 
helicopter."  The veteran additionally stated that, while in 
service, he was "exposed to napalm" sustaining burns to the 
palm of his right hand and both feet.  Physical examination 
of the veteran's knee showed range of motion from 0 to 140 
degrees, with no crepitance in the knee joint.  A bullet 
entry wound was noted in the posterior aspect of the knee, 
resulting in some slightly decreased muscle mass in the 
posterior lower thigh area.  Midcalf diameter was normal and 
equal in both lower extremities, as was ambulation, and tests 
of "foot hopping."  At the time of evaluation, a "knee squat" 
was able to be performed slowly, and with some "mild 
discomfort."  Radiographic studies of the veteran's right 
knee disclosed gunshot wound fragments anterior to the 
fibula, though with an intact knee joint.  The pertinent 
diagnoses were right knee scars with minimal functional 
impairment and retained gunshot wound fragments; and a 
nervous disorder, consisting of gastric functional nausea and 
decreased appetite related to temporary stress, "now 
resolved."  

In a statement received in October 1989, the veteran's spouse 
commented that the veteran had been "injured while serving 
his duty in Vietnam," and that his service medical records 
had been altered to show that he was never in that country.  

In correspondence of early August 1990, the veteran's private 
physician wrote that he had been approached by the veteran 
for "an independent impression" regarding the nature and 
degree of the veteran's disabilities resulting from his 
inservice injuries.  At the time of evaluation, it was noted 
that, while in service, the helicopter in which the veteran 
was riding was shot down.  At that time, a bullet reportedly 
entered through the bottom of the helicopter, striking the 
veteran in the right leg near the knee.  When the helicopter 
hit the treetops, the veteran jumped an estimated 30 feet to 
the ground.  There he "holed up" for three days awaiting 
rescue.  During that time, American strike forces dropped 
napalm in the area, some of which entered the veteran's 
hiding place, forcing him to "push it out" using his hands 
and feet.  As a result, his right hand was burned, and his 
boots caught on fire.  Subsequently, the veteran was rescued 
and given treatment for all these injuries.  Surgery was 
performed on his right leg in order to remove fragments from 
behind the kneecap.  According to the veteran, he 
"successfully rehabilitated himself," and, on return to 
private life, resumed his work as a carpenter.  

On physical examination, the veteran stated that, since the 
time of his injury, his right knee problem had become worse.  
According to the veteran, he experienced some weakness in his 
right leg, which caused him to be unable to extend the knee 
from a fully flexed position.  On occasion, the veteran's 
right leg had reportedly given way as he maneuvered in 
potentially compromising situations.  

Physical examination revealed a healed scar on the lateral 
aspect of the lower knee.  There was a full range of motion, 
and all muscles appeared to be properly attached.  However, 
formal strength testing was not performed.  Although the 
veteran had been able to perform well with his leg for the 
past 20 years, the nature of his injury was such that, in the 
opinion of the examiner, he could expect increasing 
difficulty as he became older.  

VA and private medical records covering the period from April 
to June 1998 show treatment during that time for various 
problems, including post-traumatic stress disorder.  In early 
June 1998, it was noted that an intake, history, and 
assessment had been completed, showing evidence of post-
traumatic stress disorder and depression.  

In a Vet Center assessment, likewise dated in early June 
1998, the veteran stated that he was "airborne and a ranger," 
though there was nothing to indicate that on his DD Form 214.  
The veteran additionally reported having served in Vietnam, 
though, once again, his DD Form 214 did not indicate that.  
The veteran stated that his military records had been 
"sanitized" by the CIA, because of three missions in which he 
had participated.  The veteran further reported that he was 
"with the 1st Cav, 9th Infantry," though this did not make 
sense, inasmuch as these were two different units.  

In an entry of mid-June 1998, it was noted that the veteran's 
case had been discussed, and that his Vietnam history might 
be "fictitious."  

VA records covering the period from early August to early 
September 1998 reveal that the veteran was involved during 
that time in a post-traumatic stress disorder residential 
rehabilitation program.  At the time of admission, the 
veteran gave a history of a right lower extremity wound in 
Vietnam, for which he was "medivaced." The pertinent 
diagnosis noted was chronic post-traumatic stress disorder.  

In September 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran gave a 
history of a gunshot wound to the lateral side of his right 
knee in 1968 in Vietnam.  Reportedly, following his injury, 
the veteran "went through rehabilitation," and "did 
reasonably well for a while."  With the passage of time, 
however, the veteran developed certain "symptoms," including 
pain with activity.  According to the veteran, his thigh 
would at times "twitch," and his right knee "give out." 
Additionally noted were problems with increasing pain with 
activity.  The veteran commented that he experienced 
"flareups" of pain with increased activity, as well as easy 
fatigability and weakness, in conjunction with "some 
atrophy."  The veteran stated that, at times, there was a 
"popping" in his right knee, as well as a "feeling of giving 
out."  

On physical examination, the veteran's right knee showed a 
well-healed lateral wound consistent with his injury.  Range 
of motion of the right knee was from 0 to 130 degrees' 
flexion and extension.  There was moderate to significant 
atrophy of the quadriceps muscle, as well as some weakness on 
extension.  Resisted knee extension resulted in increased 
pain.  No effusion was in evidence, and the veteran walked 
with a mildly antalgic gait.  The collateral ligaments were 
stable and nontender, and Lachman's sign was negative.  The 
medial and lateral joint lines were nontender.  At the time 
of evaluation, there was evidence of mild to moderate 
retropatellar compression tenderness.  Radiographic studies 
of the veteran's right knee showed multiple small metallic 
fragments over the anterolateral tibia at the level of the 
proximal metaphysis, but with no joint effusion.  The bones 
and joints were otherwise normal, and there was no evidence 
of significant degenerative change.  The pertinent diagnosis 
was post-traumatic degenerative arthritis of the right knee, 
with thigh atrophy.  In the opinion of the examiner, the 
veteran should be assigned an additional 20 degrees' loss of 
range of motion based on functional loss due to pain, with 
flareups, weakness, easy fatigability, and an antalgic gait.  

On VA fee-basis psychiatric examination in April 1999, the 
veteran gave a history of "physical and psychological 
problems" resulting from his service in Vietnam.  According 
to the veteran, while in the Army in Vietnam, he saw 
"significant combat."  The veteran stated that, while on his 
second mission (in Vietnam), two squads were dropped into a 
zone by helicopter.  A firefight ensued, and when the 
veteran's squad reached the other, all the members of that 
squad "had been killed and mutilated."  At the time, the 
veteran was "still new" to the country, and did not know what 
was going on.  He stated that "something clicked inside," 
resulting in a loss of all emotion, and a determination "to 
let nothing bother him."  

On mental status examination, the veteran was quiet, but 
pleasant and cooperative.  His thoughts were clear and 
logical, with no evidence of loosening of associations or 
flights of ideas.  At the time of evaluation, the veteran 
denied both auditory and visual hallucinations.  No delusions 
were noted, though the veteran's affect was restricted.  His 
mood was dysphoric, and characterized by a depressed mood, 
with low energy, low motivation, and disrupted sleep, though 
with a preserved appetite and libido.  The veteran described 
chronic vague suicidal ideation, without specific plan or 
intent.  He likewise denied any prior suicide attempts.  
Further examination showed some clear difficulty with 
concentration, though the veteran could name two objects, 
repeat a phrase, follow a command, copy a design, and write a 
sentence.  The clinical impression was post-traumatic stress 
disorder.  In the opinion of the examiner, the veteran had 
seen "significant combat while in Vietnam," during the course 
of which he received "multiple wounds."  As a result, he had 
symptoms of post-traumatic stress disorder.  





Analysis

PTSD

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injured incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(b) (2000).  

The Board notes that, prior to March 7, 1997, governing 
regulations provided that service connection for post-
traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  However, 
on June 18, 1999, and retroactive to March 7, 1997, those 
regulations were amended to read as follows:  service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (effective 
March 7, 1997).  

In the present case, service medical records are negative for 
a history, complaints, or abnormal findings indicative of the 
presence of post-traumatic stress disorder.  Indeed, service 
administrative records show that, for the period of service 
in question, the veteran was, in fact, serving with the 
United States Army in Germany and not in Vietnam.  In point 
of fact, based on the evidence of record, at no time during 
the veteran's period of service did he serve in the Republic 
of Vietnam.  Rather, pertinent evidence of record is to the 
effect that, for the period from early October 1968 to April 
1970, the veteran served as a mortarman with Company B, 1st 
Battalion, 7th Infantry in Germany.  While in service, the 
veteran received the National Defense Service Medal, an M-14 
Marksmanship Badge, and the Good Conduct Medal, but no Purple 
Heart.  Of some significance is the fact that the veteran's 
original award of service connection for a gunshot wound to 
the right knee was based not on service medical records, but 
rather on findings noted on a post service VA examination.

The Board acknowledges that, on various occasions subsequent 
to service, including on VA psychiatric examination in April 
1999, the veteran has received a diagnosis of post-traumatic 
stress disorder.  However, certain critical elements of that 
diagnosis, specifically, those concerning the existence of a 
stressor or stressors, appear to have been based wholly upon 
statements of history provided to various examiners by the 
veteran.  The Board notes that the question of whether a 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 406 (1991); see 
also Wilson v. Derwinski, 2 Vet. App. 614 (1992).

As noted above, in order to warrant a grant of service 
connection for post-traumatic stress disorder, there must be 
shown not only medical evidence diagnosing the condition, but 
"credible supporting evidence" that the claimed inservice 
stressor or stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2000).  In the case at hand, the veteran's report 
of inservice stressors is inherently incredible, and can be 
given no weight.  Under such circumstances, the diagnosis of 
post-traumatic stress disorder noted by various examiners is 
unsupportable.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned legislation.


Gunshot Wound - Right Knee

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective on July 3, 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  See 62 Fed. Reg. 30,235 
(1997).  A version more favorable to the veteran is therefore 
not present in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In rating muscle injuries under diagnostic codes 
5301 through 5323, such disabilities shall be classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).

Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of the muscle is signified by a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. The service department record or 
other evidence of in-service treatment for the wound should 
show hospitalization for a prolonged period for treatment of 
wound. There would be a record of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements. Objective findings will include entrance and 
(if present) exit scars, indicating track of missile through 
one or more muscle groups, indicating on palpation loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d)(2).

With regard to the issue of an increased evaluation for the 
service-connected residuals of a gunshot wound to the right 
knee, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (2000).  

In the present case, at the time of the aforementioned VA 
orthopedic examination in May 1989, the veteran's right knee 
displayed a full range of motion (See 38 C.F.R. § 4.71a), 
with no crepitance.  The bullet entry point was noted to be 
in the posterior aspect of the right knee, resulting in some 
"slightly decreased" muscle mass in the posterior lower thigh 
area.  Based on these findings, and following a review of 
various supplemental service records, the RO, in a rating 
decision of May 1990, awarded a 10 percent evaluation for the 
veteran's service-connected residuals of a gunshot wound to 
the right knee. 

On more recent VA orthopedic examination in September 1998, 
the veteran reported increased right knee pain, as well as 
"flareups" with increased activity.  Additionally noted were 
problems with easy fatigability and weakness in the veteran's 
right leg, "as well as some atrophy."  Physical examination 
revealed range of motion from 0 to 130 degrees, though with a 
"moderate to significant atrophy" of the quadriceps muscle, 
accompanied by weakness on extension.  In addition, resisted 
knee extension resulted in some increased pain.  The veteran 
walked with a antalgic gait, and there was a mild to moderate 
retropatellar compression tenderness in evidence.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of moderate injury to 
Muscle Group XIV, that is, the muscles of the anterior thigh.  
In order to warrant an increased, which is to say, 30 percent 
evaluation, there would, of necessity, need to be 
demonstrated the presence of moderately severe injury to that 
same muscle group.  38 C.F.R. Part 4, Code 5314 (2000). 

As noted above, the veteran's previous 10 percent evaluation 
for the service-connected residuals of a gunshot wound to the 
right knee was based in large part upon evidence of only 
slightly decreased muscle mass in the area of the posterior 
lower thigh.  The most recent VA orthopedic examination in 
September 1998 showed evidence of a "moderate to significant" 
atrophy of the quadriceps muscle of the veteran's right leg.  
Noted in conjunction with this finding were complaints of 
increasing pain with activity, as well as easy fatigability 
and weakness.  There also was evidence not only of thigh 
atrophy, but of "an additional 20-degree restriction in range 
of motion" based on functional loss due to pain.  
Nevertheless, the Board finds that the  service-connected 
residuals of a gunshot wound to the right knee remains 
characteristic of no more than moderate muscle injury. There 
is no evidence of an inservice through and through or deep 
penetrating wound with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. There is 
no service department record or other evidence of in-service 
treatment for the wound showing hospitalization for a 
prolonged period for treatment of the wound. Therefore, an 
evaluation in excess of 10 percent for the gunshot wound 
residuals of the right knee is not warranted. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.56, 4.73, Part 4, Code 5314.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

An increased evaluation for the service-connected residuals 
of a gunshot wound to the right knee is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals







